El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El Río Grande de Loíza es lindero común de los terrenos pertenecientes a las partes que litigan la presente acción. La demandante es -dueña de una finca al sur del río. La demandada de una al norte. Con el correr de los años y de las aguas, la acción erosiva de la corriente ha *716variado el curso del río a expensas de los terrenos de la demandante. Este proceso ha venido desarrollándose paula-tinamente desde el año 1914 y a la fecha en que se interpuso la demanda, 8 de agosto de 1958, la finca de la demandada había acrecentado su cabida en 7.40 cuerdas. Para rei-vindicar esa porción de terreno fue que la demandante ini-ció el presente pleito.
El tribunal sentenciador declaró sin lugar la acción ejer-citada amparándose en lo dispuesto en el Art. 302 del Código Civil, 31 L.P.R.A. see. 1169. Establece dicho precepto que “[pjertenece a los dueños de las heredades confinantes con las riberas de los ríos, el acrecentamiento que aquéllas reci-ben paulatinamente por el efecto de la corriente de las aguas”. La recurrente sostiene que es errónea la aplicación de esa disposición. Sostiene que lo aplicable es la segunda parte del Art. 309 del mismo cuerpo legal, —31 L.P.R.A. see. 1176 — . Dispone así el artículo en su totalidad: “Cuando se divide en brazos la corriente de un río, dejando aislada una heredad o parte de ella, el dueño de la misma conserva su propiedad. Igualmente la conserva si queda separada de la heredad por la corriente una porción de terreno”. (Lo subrayado es la parte que la demandante sostiene debe apli-carse.) 
El Código Civil dedica los artículos 302 al 309, los dos incluidos, a regular las relaciones entre las personas que poseen terrenos confinantes con cuerpos de agua. En cada caso establece a quién pertenece el terreno afectado por las variaciones que los propios cuerpos de agua ocasionan. El fenómeno de la accesión del suelo puede realizarse por cua-tro maneras distintas, a saber: (a) por aluvión; í1) (b) por *717avulsión;(2) (c) por mutación del álveo o cambio de cauce de un río;(3) (d) por formación de islas. (4) Los casos (a), (b) y (d) los regulan disposiciones que tomamos del Código Civil Español, la forma de regular la (c) la adopta-*718mos del Código de Luisiana, el Art. 306 y del de España, el Art. 307.
Consideraremos en primer término el precepto aplicado al resolver este caso para luego ocuparnos del que la recu-rrente entiende debió aplicarse. 
El Art. 302 de nuestro Código Civil — corresponde al 366 del Español — consagra una antigua y tradicional forma de adquirir. Sin que expresamente se use el vocablo, el ame-ritado artículo incorpora al código lo que los romanos deno-minaron “alluvio” y que en el vernáculo se conoce por aluvión. Aluvión se define como “el aumento de terreno que se va formando sucesiva e imperceptiblemente en las orillas o már-genes del río”. Enciclopedia Española de Derecho y Admi-nistración, Tomo 2, pág. 580, Aluvión (Madrid 1849), y esa misma obra a la pág. 581 continúa expresando: “El alu-vión considerado como medio de adquirir la propiedad es de derecho de gentes y corresponde á la clase de aquellos que como dijimos en el artículo adquisición, se consideran ori-ginarios o primitivos. El mismo emperador Justiniano aceptando la doctrina del jurisconsulto Gayo lo asentó así expresamente diciendo: Trosterea quod per alluvionem agro tuo flumen adjecit jure gentium tibi adquiritur’. Sin embargo, no por eso fue conocido en la legislación antigua de aquella nación ni se estableció hasta la época gloriosa del emperador Justiniano, en que una respuesta del jurisconsulto Casio a la consulta que le hicieron los propietarios ribereños del Pó sobre las agregaciones que unos campos habían expe-rimentado en perjuicio de otros, elevada después a regla, dio lugar a la legislación sancionada sobre esta materia.”
En el derecho romano se expuso así la norma:
“Es aluvión el incremento latente ... Lo que por aluvión se unió o incorporó al fundo se hace de la misma naturaleza de éste ... Se considera agregado por aluvión lo que se aumenta paulatinamente, de modo que no se pueda conocer lo que en cada momento se incorpora ... Lo que el río agregó *719a nuestro predio por aluvión lo adquirimos para nosotros. . Oyuelos Digesto, Tomo 2, pág. 105 (Madrid 1917).
El Rey Sabio la incorporó inculcando la idea cardinal expuesta en el derecho romano. Así la Ley 26, título 28 de la Tercera Partida expresa:
“Crecen los ríos a veces de manera que quitan y menguan a algunos en las heredades que tienen en las riberas, y dan y acrecen a los otros que las tienen de la otra parte. Y por ende decimos que cuanto los ríos quitan a los hombres poco a poco de manera que no puedan entender la cantidad de ello, porque no lo llevan ayuntadamente, que lo ganan los dueños de aquellas heredades a quien lo ayuntan, y los otros a quien lo quitan no tienen en ello que ver.” Oyuelos, op. cit., págs. 105-106.
El mismo principio aparece en el Código Napoleónico. Dispone el Art. 556 de ese cuerpo legal:
“Los aumentos lentos e imperceptibles (5) que hacen los ríos en las heredades limítrofes, se llaman ‘aluvión’, y ceden en favor de los dueños de estas heredades, tanto si es el río navegable como si es flotable, o no; con la obligación en el primer caso de dejar el camino o espacio necesario para las maniobras de embarque y desembarque según previenen los reglamentos.”
Esta forma de adquirir ha sido aceptada universalmente. “Esta resolución de la ley romana, ha merecido el asenti-miento universal de todas las legislaciones. Todas, sin ex-cepción, la confirman . . .” Falcón, Código Civil Español, Tomo 2do., pág. 52, (Madrid 1889). En América aparece entre otros, en los códigos de Argentina, Art. 2572; Bolivia, Art. 301 (tiene una redacción muy explícita al disponer: “Los aumentos que se forman sucesiva e imperceptiblemente *720en los fundos ribereños por la acción del río se llaman alu-vión. El aluvión aprovecha al propietario de la ribera, sin que el dueño de la otra pueda reclamar el terreno que haya perdido”); Brasil, Art. 538; Colombia, Art. 719; Cuba, Art. 366; Chile, Art. 650; El Salvador, Art. 631; Luisiana, Art. 509; Mexico, Art. 908; Quebec, Art. 420; Uruguay, Art. 752.
En Inglaterra, Bracton la definió así:
“El aluvión es un incremento latente y se dice que ha sido incrementado por aluvión cuanto se incrementa gradualmente, en forma tal que no puede ser percibido en el momento en que ocurre la accesión; porque aunque se observe fijamente durante un día completo las limitaciones de la vista no pueden percibir estos incrementos tan sutiles, como lo sería en el caso de una calabaza, y otras cosas parecidas.” 
De ahí fue aceptada como principio fundamental en la ley común. R. v. Lord Yarborough, 5 Bing. 163 (1828), 1 Eng. Rui. Cas. 458. El precepto que nos legara la Roma clásica, de que el aluvión pertenece al dueño del terreno que incrementa es aceptado en la India. En el caso de Clarke v. Edmonton, (Can. 1929) 4 D.L.R. 1010, la Corte Suprema del Canadá cita del caso de Sri Balsu Ramalaksmamma v. Collector of Godaveri District, (1899) L. R. 26 Ind. App. 107, lo siguiente: “No existe en Madrás, como en Bengala, ley al-guna que adopte el principio de que el acrecentamiento gradual redunde en beneficio del predio al cual se adhiere; pero la regla, aunque no escrita, está igualmente bien establecida.” Era la ley en la Rusia pre-revolucionaria. Pedregal, Código Civil Español Comentado, Tomo I, pág, 584 (Madrid 1889). Prevalece en las jurisdicciones de los estados federados de la Unión Americana. Ford v. Turner, 142 So.2d 335 (Fla. 1962); Heikkinnen v. Hansen, 360 P.2d 147 (Wash. 1961); Wyat v. Wycough, 341 S.W.2d 18 (Ark. 1961); Freiland v. Pennsylvania R. Co., 47 A.H. 745 (Penn. 1901); Willot v. Miller, 55 P.2d 90 (Okla. 1936); Hubbard v. Manwell, 14 A.H. 693 (Vt. 1888); State of Kansas v. Meriwether et al., *721182 F. 457 (8vo. cir. 1910); Abott v. City of Fort Madison, 108 N.W.2d 263 (Iowa 1961); Helsey v. McCormick et al., 18 N.Y. 147 (1858). Underhill, Determination of Rights Along the Missouri River, 42 Iowa L. Rev. 58 (1956); Ano-tación, The Lato of Accretion to Shore Lands, 58 L.R.A. 193 (1901).
Sobre la razón de ser de esta regla que por tantos años ha regido las relaciones de los propietarios que confinan con los ríos, regla que hemos visto ha sido general y universal-mente adoptada desde los tiempos antiguos, dice Bonel y Sánchez, Tomo II, Libro 2 de su obra Código Civil Español (Barcelona 1890) a la pág. 171:
“En este artículo se preceptúa ya lo que en Roma se trató bajo la palabra alluvionem en el párrafo 20, tit. 1., lib. 2? de las Instituciones de ,Justiniano, y luego se transcribió a la ley 26, título 28, Partida 3^: Quod per alluvionem agro tuo flumen adjecit jure gentium tibi adquiritur, según la Instituta el párrafo citado, dando idea ó definiendo lo que era aluvión diciendo: Est autem alluvio incrementum latens quod ita paulatina adjicitur, etc. Con solo la palabra incrementum latens bastaría para significarnos la extensión del aluvión y el sentido jurídico que tal accesión pueda tener, así es que dicha frase se ve repro-ducida en nuestro derecho patrio sin que tenga parecido con ninguna de las otras disposiciones de nuestros Códigos antiguos, y envuelven en sí la idea, tal definición, de que por. derecho de gentes adquiera un predio los aumentos que insensiblemente recibe aunque sea á expensas de su vecinos. Por eso la ley de Partida antes citada, traduciendo tal definición, nos viene á decir que todo cuanto los ríos tuellen á orne poco á poco, de manera que non pueden entender la quantia dello, porque no lo llevan ayuntadamente, que lo ganan los señores de aquellas heredades á quien lo ayuntan, é los otros á quien lo tuellen non han en ello que ver; y útil es á todos los propietarios el transigir mutuamente con esos cambios insensibles y que algu-nos comentaristas conceptúan como efectos ineludibles de un tácito pacto aleatorio habido con la Naturaleza.”
Laurent, en sus Principios de Derecho Civil Francés, en el Tomo VI, a la pág. 423 (México 1895) expresa:
*722“Portalis nos dirá los motivos de estas disposiciones. En el antiguo derecho, había lucha entre los ribereños, el Estado y los señores de alta justicia. Según varias costumbres los ribereños aprovechaban el aluvión, otros los atribuían al rey cuando el río era navegable, y a los señores altas justicias cuando el río no era navegable. Los ribereños eran sacrifi-cados por la mayor parte de los autores. Portalis dice que los aluviones deben pertenecer al propietario ribereño por la máxima natural de que el provecho pertenece al que está expuesto a sufrir el daño. Unas propiedades ribereñas están —más amenazadas que otras. Existe, por decirlo así, un con-trato aleatorio entre el propietario ribereño y la naturaleza, cuya marcha puede a cada instante asolar o aumentar ese fundo. En ese sentido se dice que los ríos dan y quitan como la fortuna. .
Manresa sobre esto expone en el Tomo III de sus Comen-tarios al Código Civil a la pág. 323 (7ma. ed. Madrid 1952) :
“Pero hay todavía otra razón, que alega muy oportunamente el tratadista italiano F. Ricci. Consiste ésta en el propio inte-rés de la industria agrícola, que pide que el acrecentamiento por aluvión sea del propietario ribereño. ¿Por quién, en efecto, puede cultivarse y aprovecharse mejor el terreno de aluvión sino por el mismo propietario del fundo al cual se adhiere? Asignando a otro cualquiera una faja de tierra pro-ducida por el aluvión, aparte de que por sí sola no podría por lo general, cultivarse, sería necesario imponer al propietario del fundo ribereño la nueva carga de una servidumbre, al objeto de facilitar el aprovechamiento de aquélla, lo cual, además de no ser justo, sería muy ocasionado a litigios y contiendas.”
En el caso de Morgan v. Livingston, 6 Martin’s Reports (O.S.) 19 (1819), la Corte Suprema de Luisiana dijo a la pág. 242:
“El aluvión es una forma de adquirir la propiedad según la- ley natural; según aquellos principios y máximas que regla-mentaban la conducta de los hombres antes de surgir las socie-dades.
“Los juristas romanos, nos informa Groeio, probaron que éste era un derecho natural, basándose en la máxima de que *723es justo que las ventajas de una cosa pertenezcan a quien soporta las desventajas.
“Esta opinión de los juristas romanos prevalece en Fran-cia. ‘La equidad,’ dice Brillon, ‘exige que aquél que sufre la incomodidad coseche los beneficios. Puesto que nada hay más perjudicial que la cercanía de un río, que inunda, sumerge y deteriora los terrenos vecinos, nada es más justo que el propietario, a quien el río con frecuencia ha perjudicado, conserve, con exclusión de otros, cuando sea beneficioso, lo que el río le ofrece, que es más bien una remuneración que una ganancia; más en concepto de cambio que dé regalo.’
“El derecho al acrecentamiento por aluvión está basado en la máxima de ley que otorga el beneficio y las ventajas de una cosa a aquél que está expuesto a sufrir sus daños y pérdidas.”
Ver además: Succession of Delachaise v. Maginnis, 11 So. 715 (La. 1892) y Miami Corporation v. State, 173 So. 315 (La. 1936).
El Tribunal Supremo de la República de Colombia se ex-presó así según se transcribe su dictamen en las anotaciones al Art. 719 de su Código Civil en la obra de Jorge Ortega Torres, Código Civil Anotado (Bogotá 1957) :
“Los fundamentos de la accesión por aluvión explican la exigencia de los antedichos requisitos y contribuyen a señalar y determinar el exacto campo de aplicación de dicha institución.
“Estos fundamentos son: a) en primer lugar el legislador quiso establecer en favor de los riberanos una compensación por el riesgo que ellos corren por el hecho de ser colindantes con el agua; b) en segundo lugar la ley quiso evitar que los propietarios riberanos, a quienes el hecho de serlo les reporta beneficios, se vean privados de ese beneficio por un hecho natural.”
El supremo tribunal de la República de Colombia expone otra razón. Es de incalculable beneficio para un propietario lindar con un río que le puede servir de abrevadero para su ganado, así como para otros usos agrícolas. El aluvión po-dría, si la ley no le concediere su beneficio, interponerse en-tre su predio y el río, privándole de los beneficios que la *724colindaneia con el río conlleva. Véanse además: Lamprey v. Mitcalf, 53 N.W. 1139 (Minn. 1893); Cortés v. Ciudad de Manila, 10 Juri. Fil. 575, 579 (1908); Scaevola, Código Civil, Tomo VI (5ta. ed. Madrid 1949), a la pág. 602 a 605; Valverde, Tratado de Derecho Civil Español, Tomo II, pág. 97 (4ta. ed. Valladolid, 1936); Qyuelos op. cit., Tomo 2, pág. 106.
Establecido que el modo de adquirir por aluvión es acep-tado generalmente, precisa ahora que expliquemos cómo opera.
En la Enciclopedia Española de Derecho y Administración ante, a la pág. 580, se dice: 
“Hemos dicho que el aluvión consiste en el aumento imperceptible y progresivo que van teniendo con el tiempo los campos contiguos a las riberas de los ríos. Esta significación es la más estricta y común de la palabra aluvión; pero tam-bién se designa con ella entre los comentadores del derecho el incremento que reciben los campos del lado de un río cuando éste desviándose y separándose poco a poco de manera que no pueda conocerse, va dejando en seco alguna parte de su cauce. . .”
“El código francés, la legislación inglesa, y casi todas las modernas que han adoptado en este punto la doctrina de los romanos, no solamente han reconocido y tomado la palabra aluvión en el primer concepto, esto es, en el de una agregación lenta e imperceptible a los campos riberiegos, sino también en el segundo, o sea en el de retirarse el río por una de sus orillas y dejar en seco parte de la otra. El código francés, con el cual convienen casi todos los modernos en la doctrina reía--tiva a esta materia, dispone en su art. 557, que las ensenadas que forma el agua corriente que se retira insensiblemente de una de sus orillas cargando sobre la otra, pertenecen al pro-pietario de la orilla descubierta por el derecho de aluvión.”
Así se entiende en nuestro tiempo en España. A ese efecto expresa Gayoso Arias en artículo que aparece en el Tomo XII de la Revista de Derecho Privado, pág. 617 (1925) titu-lado Casos de Accesión Natural:
*725“... el acrecentamiento ha de recibirlo paulatinamente el fundo frontero al cauce, y ha de recibirlo por efecto de la corriente. Ahora bien, este efecto puede consistir lo mismo en una sedimentación que en una retirada, según hemos visto, y por ende, ambas han de ser lentas, insensibles, para que quepan en el marco de aquel precepto.”
Véase al mismo efecto el Comentario del Consejero de Estado Portalis; en la Exposición de Motivos del Código de Napo-león, El Código de Napoleón, Curso de Legislación (Barcelona 1839).
El precepto que estudiamos requiere que el acrecenta-miento que beneficie a un ribereño sea paulatino. Ninguna autoridad expresa con tanta precisión lo que este término significa en relación con el aluvión, como lo hace el Tribunal Supremo Federal en el caso de County of St. Clair v. Lovingston, 90 U.S. 46 (1874), luego de considerar la ley romana, el código napoleónico, la ley común tal como se re-conoce en Inglaterra y los estados de la Unión Americana y la ley española según expuesta en la Partida III, título 28, Ley 56, ante, para concluir que es un principio de universal aceptación. Se expresó así el Tribunal: 
“A la luz de lo establecido por las autoridades, podemos definir aluvión como la adición a los terrenos ribereños que, en forma gradual e imperceptible, hacen las aguas colindantes con dichos terrenos. Se distingue del aumento creado por el retiro permanente de las mareas y es contrario a la avulsión. La fórmula para determinar lo que es gradual e imperceptible según la definición es que, aunque los testigos puedan observar periódicamente que han ocurrido cambios, no podían percibirlos cuando estaban ocurriendo ... El derecho del terreno ribe-reño a los acrecentamientos por aluvión es un atributo esencial e inherente a la propiedad original. El título de propiedad sobre este aumento surge de la ley natural. Igual sucede al dueño de los árboles en cuanto a sus frutos y al dueño de los rebaños en cuanto a sus crías. El derecho es uno natural, no civil. . . La máxima 'quien lleve la carga debe llevar los beneficios’ es la base de tal derecho. El propietario corre el riesgo de recibir los daños o de percibir los beneficios que las *726aguas causen a su propiedad.. Si hay una pérdida gradual, deberá soportarla; si hay un.aumento gradual, será suyo. . .”
' Al mismo efecto, Clarke v. Edmonton, supra. El caso de Lovingston fue citado como autoridad en el de Kansas v. Missouri, 322 U.S. 213 (1944), cuando el tribunal, expresó: “No hay disputa entre los estados en cuanto al derecho apli-cable. Ambos están acordes que cuando ios cambios ocurren pór el lento y paulatino proceso de accesión la línea divisoria sigue el cambio en el cursó de la corriente. Igualmente es-tán acordes en que un cambio súbito y abrupto en dicho curso no altera' la línea divisoria, sino que esta queda en el lugar por donde pasaba la corriente.”
En Kansas v. Missouri, súpra, el primero réclámaba del segundo dos mil acres' de terreno. Alegaba qué pertenecían a su jurisdicción y qué pasaron a formar parte del estado de Missouri por un cambio abrupto del cursó del río Missouri. Las partes cómo antes expusimos, aceptaban' la ley que es análoga a la que' priva entre particulares. ’ El tribunal, luego de considerar toda la evidencia, falló a favor de Missouri pues el cambio dél curso dél ríó fue grádúál y len-tamente.
Sobre el requisito de que el acrecentamiento sea paulatino e imperceptible expresá Laurent a la pág. 423 de la obra antes citada que “[e]n vano se dice, que siendo insensible el crecimiento es por lo mismo, imperceptible.. El aluvión es insensible en el sentido de que no se le ve formarse; pero es muy perceptible, porque de lo contrario no se disputaría su posesión”. Y a la' página1 439:' “Se concibe 'que como las tierras de aluvión se forman insensiblemente pertenez-can por derecho de accesión a los propietarios ribereños; pero aunque sucesivos e imperceptibles, estos crecimientos son a veces muy considerables”. ' “Hay aluviones más consi-derables que el fundo principal”, pág. 444.' “Lps terrenos de nueva formación se forman a expensas de los demás ri-bereños ¿no sería justo que estos fuesen, indemnizados de *727esa lenta ■ expropiación que' produce ■ la acción de las aguas? La ley no les concede ninguna indemnización porque es im-posible determinar cuáles son los ribereños que han ganado lo que los otros pierden. Cuando un río se dirige de una playa a la otra, se sabe muy bien quien es el propietario ga-nancioso, pero se ignora adonde se dirigen las partículas te-rreas que las aguas arrancan al píopietario de la ribera; y en caso de aluvión propiamente dicho, tampoco se sabe de cuáles fundos provienen de los acrecentamientos insensibles que enriquecen a unos a expensas de otros. Luego es im-posible aplicar la máxima de equidad que prohíbe enrique-cerse a expensas agenas.” 
Ahora, ¿cuáles son los requisitos que deben concurrir para que un terrateniente pueda hacer suyo los incrementos a la cabida de su finca ocasionados por el cambio de curso de un río que es eolindancia común con otro, fundo? Santamaría en su obra Comentarios al Código Civil (Madrid 1958) los expone suscintamente citando a Gay de Montella:
“Son tres las condiciones generales precisas para lá' atri-bución de un aluvión a predio lindante con una corriente, según dice Gay de Montella (Tratado de la Legislación de Aguas 1956, I, 199) a.saber: (a) que se trate .de un fundo que tenga por límites o fronteras ¿1 mismo cauce de. un río o arroyo; (b) que el aterramiento o el terreno abandonado por las aguas, que; constituye el aluvión esté adherido a la ribera o margen y formé parte integrante del fundo- ribereño, y (c) que este aterramiento se haya formado lenta o imperceptiblemente, por obra de la naturaleza y no. por obra del hombre.”(6)

Examinada la prueba que tuvo ante su consideración el. juez de instancia'notaremos de inmediato que en el presente concurren las tres condiciones requeridas para que exista el aluvión. El límite del fundo, de la demandada, es el Kíó *728Grande de Loíza; la porción de terreno en controversia forma parte integrante de la finca de la demandada. Usando las palabras del juez sentenciador “la parcela reclamada se ha confundido con la finca de la demandada”. Lo determi-nante en casos de aluvión es que el acrecentamiento del fundo como consecuencia de la variación del cauce del río sea pau-latino, como estableció la ley romana y consagró nuestro Có-digo Civil, que ocurra poco a poco como determinó el Rey Sabio o imperceptiblemente como la estatuyen otras legisla-ciones y la ley común (common law). Y que el acrecenta-miento en el caso de autos ha ocurrido así, lo revela clara-mente la prueba presentada por ambas partes. El río ha ido variando su cauce paulatinamente, imperceptiblemente, poco a poco. El acrecentamiento sé ha ido formando poco a poco, paulatinamente, —comenzó en el año 1914 — ha sido por obra del río y en el mismo no ha intervenido la mano del hombre. Como expresó la corte a quo “En el cambio del curso del río no ha intervenido obra alguna de las partes”. 
Carece de significación el hecho de que pueda reconocerse el área exacta que ha ido a formar parte de la finca de la demandada por poderse determinar los rumbos y distancias de la porción de terreno objeto de este pleito. Lo importante y determinante es que el proceso de acrecentamiento sea pau-latino, ocasionado por el efecto de la corriente de las aguas; que el aterramiento o el terreno abandonado por las aguas que constituye el aluvión esté adherido a la ribera o margen y forme parte integrante del fundo ribereño.
En los casos de accesión por aluvión debido a que el río varía el cauce y se adentra en los terrenos del predio situado al otro lado del río, el acrecentamiento habido en el predio beneficiado ha sido a expensas del predio opuesto. Con mo-tivo de la fuerza erosiva de la corriente, el cauce del río se desplaza quedando al descubierto el antiguo lecho sobre el cual la corriente en sus avenidas va depositando partículas *729de tierra, arena y piedra que arrastra de predios ubicados río arriba. Esta porción, de terreno así formada se inte-gra con el predio contiguo. Si este proceso es lento, paula-tino, imperceptible a los ojos cuando se trata de observarlo día a día, es un caso típico de aluvión. En la generalidad de estos easos podría por mensuras llevadas a cabo durante los años en que el río ba ido variando el cauce, por los pla-nos que se hubieran levantado y por el testimonio de personas que conozean la comarca, determinarse qué parte del perí-metro del predio beneficiado formaba parte del predio si-tuado al lado opuesto del río. Pero es que la ley universal-mente aceptada le adjudica al predio ribereño beneficiado los aumentos que paulatina e imperceptiblemente han acre-centado el predio en el momento en que todavía no pueden ser identificados por lo imperceptible que es su formación, y una vez adjudicados, por el hecho de qué con el transcurso de los años puedan convertirse en un acrecentamiento aluvial considerable, el dueño del predio beneficiado no pierde lo que la ley periódicamente le ha venido adjudicando.
En el caso de Clarke v. Edmonton, supra, la Corte Su-prema del Canadá sostuvo la procedencia del aluvión aun-que el acrecentamiento fuera identificable. Entre otros citó un caso irlandés para sostener su posición. Citando de la opinión del Juez Gibson en el caso de A-G v. M’Carthy, 2 IR, R., a las págs. 288-289 (1911), “cada acrecentamiento gradual se incorpora al predio principal, y aunque el con-junto de acrecentamientos demuestre una ampliación subs-tancial del predio original, esto no puede eliminar retroacti-vamente el título adquirido sobre los minúsculos y paulatinos aumentos recibidos”. En otras palabras, cuando el aumento toma lugar en forma imperceptible pasa a ser propiedad del dueño del predio al eual se incorpora; ¡ su título se establece día a día y ningún acrecentamiento repentino causado por crecientes puede despojarle del título que ya tenía estable-cido.”
*730■ En'el caso de Brighton & Howe General Gas Co. v. Howe Bungalows, 1 Ch. 372, 13Bf. Rui. Cas. 183-' (1924)q se con-sideró la cuestión de si procedía la-accesión‘pop aluvión, si el acrecentamiento podía’ ser1 identificado. : Sé admitía' la- re-gla general de que el acrecentamiento por-aluvión'beneficia el predio a que se adhiere, pero se alegaba que eso ■ -era - así “[cjuando ninguna otra persona demuestre su¡ título i sobré tal predio”. La corte refutó esta contención ■ y manifestó que “[a] sí condicionada, la regla general, trátese ¡de-un acre-centamiento natural o artificial, se convertiría en una- mera trivialidad”.
Como antes expusimos,-el-incremento por‘aluvión puede ocurrir por la sedimentación de las partículas de tierra que la corriente transporta o. con las insensibles retiradas de las aguas de una orilla a. otra. Comentando sobre la for-mación aluvial y considerando, el. aspecto de si el propietario del predio perjudicado puede reclamar del beneficiado, por el aluvión, Ruggiero en sus Instituciones de Derecho Civil, Yol. I, pág. 618 (Madrid) al considerar las disposiciones corres-pondientes del Código Italiano sostiene que:
“Arreglo patrimonial • entre los propietarios' - de. aquellas orillas que hayan sido mermadas o cubiertas por las aguas y aquellos otros que resulten favorecidos por el .incremento, no tiene lugar; no pueden los primeros, ni siquiera.cuando (como en la segunda de ambas figuras) se puede más fácilmente reco-nocer la pérdida sufrida, reclamar de la orilla opuestá el- terreno perdido.” ■ . .. . , I ,
La Corte Suprema de Filipinas en Cañac v. Tuason, 5 Jur. Fil. 718 (1906), tuvo ante su consideración un asunto similar al que nos ocupa. La dueñá de-una finca1 colindan te con un río reclamaba como suya una parcela de 30 hectáreas (equivalentes a 76.33 cuerdas), que por lá acción del río-San Mateo había ido a formar parte de la finca situada al lado opuesto del río. Se situaba-la parcela en cóntróvérsiá'freinta años antes de iniciarse lá'acción como formando'parte de la finca de la demandante. El fallo dictado fue en contrá de *731la demandante aplicando el Art'. 366 dél Código Civil de Fi-lipinas, de igual numeración que el español y análogo al 302 nuestro. Se invocó el Art. 368 que trata sobre el fenómeno de la avulsión y al negarse a aplicarlo el tribunal se expresó así: ‘‘Ningún testigo ha dicho que alguno de los trozos así segregados hubiesen sido transportados: al otro lado del río! Este hecho sólo demuestra qué las declaraciones de los. tes-tigos son insuficientes, para declarar, el caso comprendido en el artículo 368 (equivalente al 305 nuestro). Aunque se hubiese desprendido de la hacienda de Mariquina una por-ción de terreno del tamaño dé úna hectárea, si ésta fue no obstante destrozada por el.río y no fue transportada a Pa-yatas, no es de aplicación el artículo .368. Nos inclinamos a creer que lo que los testigos observaron fue, según declara-ciones de uno o dos de ellos, qüe el río iba corroyendo cada año cierta porción de su margen; es décir que el río según palabras textuales del abogado de los apelantes en su alegato destruía su orilla. .Por las pruebas obrantes en autos es imposible decir que el río hubiese , segregado de la hacienda Mariquina uña porción conocida de terreno y la hubiese transportado a la de Payatas. El mero hecho de que hace treinta años el terreno aquí cuestionado se hallaba en la margen del río próximo.a Mariquina,. n,o es suficiente para estimar aplicable al caso el artículo 368.” . .
Gomo expone el Tribunal Supremo; de Filipinas, no. tiene importancia si la . corriente se lleva un pedazo considerable de tierra, si-la misma se disuelve,, comp generalmente ocurre, y es llevada río abajo. A esos efectos el Tribunal Supremo de los Estados Unidos ha expresado lo siguiente en el caso de Nebraska v. Iowa, 143 U.S. 359. (1892) a la pág. 369:
“ . . . dos cosas, conocidas de todos los que habitan las ribe-ras del Río Misuri y revelado por la prueba testifical, deben tenerse en mente; primero, que aunque puede haber un abrupto desprendimiento de una porción de! la ribera, discernible al momento de ocurrir,- dicha porción no es arrastrada por la *732corriente como una masa sólida y compacta, sino que se divide y desintegra en partículas que lleva la corriente, dando a ésta el color fangoso que a través de la historia de la nación ha caracterizado al Misuri; y segundo, que aunque el desprendi-miento de esa porción de la ribera ocurra obvia y súbitamente, dicha masa sólida de terreno no es transportada como tal a la ribera opuesta ni ocurre la creación inmediata de una nueva ribera al otro lado del río. El acrecentamiento, no importa cómo ocurra el desprendimiento en la otra heredad, es siempre gradual y toma lugar por el depósito imperceptible de las partículas de tierra que arrastra la corriente. Hay, excepto en aquellos casos de avulsión que veremos más adelante, en todos los casos de acrecentamiento de riberas, un proceso gradual e imperceptible. No hay un acumulamiento instantáneo de acres o cuerdas de terreno en una ribera mientras la mirada permanece fija en la corriente. Aún la ingeniería carece de pericia suficiente para determinar dónde la tierra ha abando-nado la ribera y, desintegrándose en el río, dónde va a ser depositada. La porción desprendida pasa a formar parte de la masa flotante de tierra y agua y las partículas pueden ser depositadas a una distancia de una a cincuenta millas, en cual-quiera de las dos orillas. No hay, independientemente de la rapidez con que ocurre el proceso de disminución o acrecenta-miento, un desprendimiento de tierra de una margen y depósito del mismo en la margen opuesta.”
Ver además Laurent, op. cit, pág. 423.
En California, donde como hemos dicho existe una dis-posición similar al Art. 302 nuestro, se le ha dado igual so-lución. O’Connor v. Rumiano Brothers Company, 321 P.2d 122 (Cal. 1958). La Corte Suprema Federal tuvo ante su consideración un asunto semejante, e igualmente lo resolvió reconociendo el derecho del dueño del predio ribereño que había sido acrecentado con el aluvión. Jefferis v. East Omaha Land Co., 134 U.S. 178 (1890). Ver además Sen-tencia del Tribunal Supremo de España de 4 de mayo de 1928, 183 Jurisprudencia Civil 606.
Pasamos a considerar ahora el precepto que la deman-dante-recurrente sostiene debió aplicarse. Dijimos que era *733la segunda parte del Art. 309 del Código Civil que dispone: “Cuando se divide en brazos la corriente de un río, dejando aislada una heredad o parte de ella, el dueño de la misma conserva su propiedad. Igualmente la conserva si queda separada de la heredad por la corriente una porción de terreno”. 
Para sostener su tesis la demandante considera aislada-mente la segunda parte del artículo como si fuera una dis-posición separada sin relación alguna con lo expuesto en la oración anterior. Si esa fuera la forma de considerarla nos encontraríamos que por un lado el Art. 302 concede al dueño del predio que se beneficia con los acrecentamientos del alu-vión la propiedad de éstos, mientras la disposición aislada que invoca la demandante se la niega. 
Todos los comentaristas que estudian la disposición co-rrespondiente del Código Civil Español, que invoca la de-mandante — la segunda parte del artículo 309 de nuestro Có-digo equivalente al Art. 374 del español — lo hacen bajo el concepto de formación de islas. Todos consideran que esa parte del artículo invocado regula una especie de formación de isla; cuando una porción de terreno se separa abrupta-mente de la finca afectada adversamente por la corriente manteniéndose aislada en el cauce del río la porción despren-dida. Así Scaevola comenta la segunda parte del Art. 374:
“Otra modalidad que puede presentar el caso de formación de islas, resuelve la segunda parte del artículo que analizamos. Las islas a que éste alude reconocen por causa un desprendi-miento o disgregación de parte de terreno del predio limítrofe, cuya parte se interpone en medio de la corriente. Es, pues, este un caso análogo al de la avulsión o fuerza manifiesta del río. Efectivamente al comentar el artículo 368 advertimos que, para que tuviera lugar lo que en él se ordena, no era preciso que la porción conocida de terreno llegara a incorporarse a la heredad opuesta a la de que había partido. Aun quedando dicha porción interpuesta en la corriente, siempre que reuniera las condiciones de ser conocida por su composición y aspecto y por denunciar el dueño que la venía poseyendo, continuaría *734siendo propiedad de éste. Pues bien, esta norma tan equitativa aparece recogida en la parte segunda del artículo 374.” (Énfa-sis suplido.) Scsevola, Código Civil, Tomo 6, págs. 640-641 (5ta. ed. 1949).
Y al comentar el Art. 373 equivalente al 308 nuestro expresa Seasvola en la obra citada a la pág. 634:
“Hay otras varias clases de islas: las que forman delta, de las cuales se ocupa el artículo 374, y las que se mantienen ines-tables en la superficie de las aguas, perteneciendo los terrenos que las formen a sus primitivos dueños, mientras no cese dicha ■inestabilidad; de esta última especie de islas se ocupa la segunda parte del artículo 374-, al declarar que conserva el dueño de la heredad la porción de terreno separada de ella por la corriente.” (Énfasis suplido.)
De igual forma interpretan el Art. 374, Manresa, op. cit., pág. '359; Puig Brutau, Fundamentos de Derecho Civil, Tomo III, pág. 233, (Barcelona 1933); Borell y Soler, Derecho Civil Español, Tomo II, pág. 231 (Barcelona 1955) ; Castán, De-recho Civil Español Común y Foral, Tomo 2, pág. 241 (9na. ed. Madrid 1957); Valverde, Tratado de Derecho Civil Es-pañol, Vol. 2, págs. 103-105 (4ta. ed. Valladolid 1936) y Sánchez Román, Estudios de Derecho Civil, Tomo III, págs. 144-145 (Madrid 1900) y ver además Padilla, Código Civil Anotado, pág. 622 (Manila 1953).
Es ineludible pues, la conclusión de que la disposición del Art. 309 que invoca la recurrente no es de aplicación a los .hechos de este caso.
Ningunas' palabras más apropiadas para aplicarlas a la situación de hechos que este caso presenta que las expresadas por el Juez Estey de la Corte Suprema del Canadá en su voto particular en el caso de Queens County v. Cooper, [1946] 4 D.L.R. 705, 719. En este caso los papeles están invertidos. El dueño del predio beneficiado con el aluvión instó una ac-ción para impedir que la demandada interfiriera con el dis-frute pacífico del acrecentamiento habido en su predio.
*735“Las posiciones relativas del apelante y apelado han sido establecidas por la naturaleza. El apelante ha sido afortunado; el apelado, desafortunado. La naturaleza en ocasiones favo-rece a uno y otras veces a otro, pero estos son cambios inci-dentales a los terrenos que colindan con los cuerpos de agua. La ley reconoce la inevitabilidad de tales cambios y ajusta los derechos de los propietarios en la misma forma, extensión y tiempo en que la naturaleza altera sus posiciones. Es el pro-ceso natural de accesión que ha alterado las áreas . . .”

Por todo lo anteriormente expuesto, se confirma la sen-tencia recurrida.

El Juez Asociado Señor Blanco Lugo no intervino y los Jueces Asociados Señores Rigau y Ramírez Bages disintieron.

(1) Lo regula el Art. 302 que aplicó el juez de instancia al resolver el presente caso y que transcribimos en el texto de la opinión. El Art. 303 —31 L.P.R.A. see. 1170 — establece los derechos de los que poseen terrenos confinantes con estanques o lagunas y dispone así:
“Los dueños de las heredades confinantes con estanques o lagunas no adquieren el terreno descubierto por la disminución natural de las aguas, ni pierden el que éstas inundan en las crecidas extraordinarias.”


(2) Lo regulan los Arts. 304 — 31 L.P.R.A. see. 1171 — y 306 — 31 L.P.R.A. see. 1172 — que disponen:
Art. 304. “Cuando la corriente de un río, arroyo o torrente, se-grega de una heredad de su ribera una porción conocida de terreno y lo transporta a otra heredad, el dueño de la finca a que pertenecía la parte segregada conserva la propiedad de ésta.”
Art. 306. “Los árboles arrancados y transportados por la corriente de las aguas pertenecen al propietario del terreno a donde vayan a parar, si no los reclaman dentro de un mes los antiguos dueños. Si éstos los reclaman, deberán abonar los gastos ocasionados en recogerlos o ponerlos en lugar seguro.”
Refiriéndose a esta forma Pedregal, en sus Comentarios al Código Civil Español, pág. 585, escolio 1 (Madrid 1889) critica este artículo ya que "... ocurre tan rara vez, y aún en el supuesto, muy problemático, de que ocurra, será tan raro que tenga cuenta al propietario perjudicado ir o re-coger y trasladar su tierra al punto donde se encontraba, o a otro . . . que pueden calificarse estas de verdaderas cavilocidades.”


(3) La mutación de cauce la reglamentan los Arts. 306 — 31 L.P.R.A. see. 1173 — y 307 — 31 L.P.R.A. see. 1174 que leen así:
Art. 306. “Si un río o corriente de agua, sea o no navegable, abriese un nuevo cauce, abandonando el antiguo, los propietarios del suelo nuevamente ocupado tomarán, por vía de indemnización, el an-tiguo cauce del río, cada uno en proporción a la cantidad de tierra que hubiese perdido.
“Dichos propietarios tendrán derecho a la propiedad de sus ante-riores terrenos si el río o corriente volviese a correr por su antiguo cauce.”
Art. 307. “Cuando un río navegable, variando naturalmente de dirección, se abre un nuevo cauce en heredad privada, este cauce entrará en el dominio público. El dueño de la heredad lo recobrará siempre que las aguas vuelvan a dejarlo en seco, ya naturalmente, ya por tra-bajos legalmente autorizados al efecto.”


(4) Los derechos en cuanto a las islas que se forman están regulados por los Arts. 308 — 31 L.P.R.A. see. 1175 y 309 — 31 L.P.R.A. see. 1176— (transcrito en el texto de la opinión).
Art. 308. “Las islas que por sucesiva acumulación de arrastres superiores se van formando en los ríos, pertenecen a los dueños de las márgenes u orillas más cercanas a cada una, o a las de ambas márgenes si la isla se hallase en medio del río, dividiéndose entonces longitudinal-mente por la mitad. Si una sola isla así formada distase de una mar-gen más que de otra, será por completo dueño de ella el de la más cercana.”


(5) El legislador español en vez de usar el concepto “lentos e impercep-tibles” para describir los acrecentamientos aluviales usó el concepto “pau-latinamente”. En las Partidas se usó “poco a poco”. El concepto “poco a poco” o “paulatinamente” es más preciso. Y de hecho se ha interpretado que “imperceptiblemente” en lo que a las formaciones aluviales se refiere, equivale a “paulatinamente”. Brighton & Howe General Gas Co. v. Howe Bungalows, [1924], 1 Ch. 372, 13 B.R.C. 183.


 Se ha sostenido que no.“.. .hay obstáculo, según la doctrina, para que el propietario se encuentre en definitiva favorecido por trabajos hechos para la defensa de su finca, como plantaciones, empalizadas o revestimien-tos . . . siempre que no invadan el cauce.” Puig’ Peña, Tratado de Derecho Civil Español, Tomo III, Vol. 1, pág. 123.